Exhibit 10.13

MASSEY EXECUTIVES’ SUPPLEMENTAL BENEFIT PLAN

(as amended and restated effective January 1, 2009)

The purpose of this Massey Executives’ Supplemental Benefit Plan, as amended and
restated effective as of January, 2009, is to provide or continue to provide
specified benefits to a select group of management and highly paid executives of
Massey Energy Company, a Delaware corporation, and its Subsidiaries, if any (as
defined below), that sponsor the Plan (collectively with the Trust (as defined
below), if and when maintained, the “Company”), and to update and restate the
same or similar predecessor plans maintained by the Company when known as Fluor
Corporation and maintained by the Company’s subsidiary A. T. Massey Coal
Company, Inc. to comply with Section 409A of the Code (as defined below), to
make Massey Energy Company the sponsor of the Plan and to revise the
administration of the Plan, in accordance with the following terms and
conditions:

 

1. Definitions. For purposes of this Plan, unless otherwise clearly apparent
from the context, the following phrases or terms (and their related meanings)
shall have the following indicated meanings:

 

  (a) “Administrative Committee” or “Committee” shall mean the Compensation
Committee of the board of directors of the Company, unless such Compensation
Committee appoints another group to serve as the Administrative Committee
pursuant to Section 8 below.

 

  (b) “Administrator” shall have the meaning set forth in Section 8 below.

 

  (c) “Adverse Change in Employment Condition” shall mean, with respect to an
Executive, any of the following:

 

  (i) The Executive experiences a Termination of Employment for any reason other
than a voluntary resignation.

 

  (ii) The Executive experiences a Termination of Employment by voluntary
resignation on account of any material change of his or her duties with a
material reduction in his or her responsibilities or compensation.

 

  (iii) The Executive experiences a Termination of Employment by voluntary
resignation on account of any mandatory change in the geographic location of his
or her principal place of business with a reduction in his or her compensation.

 

  (iv) The Executive experiences a Termination of Employment by voluntary
resignation on account of any obvious bad faith by the Company in dealing with
his or her employment conditions.

 

  (d)

“Affiliate” shall mean the Company, each Subsidiary and each of the following
business entities or other organizations



--------------------------------------------------------------------------------

 

(whether or not incorporated) which during the relevant period are to be treated
(but only for the portion of the period so treated and for the purpose and to
the extent required to be so treated) as single employer with the Company or any
Subsidiary:

 

  (i) any corporation which is a member of a controlled group of corporations
(as defined in Section 414(b) of the Code) which includes the Company or any
Subsidiary, and

 

  (ii) any trade or business (whether or not incorporated) which is under common
control (as defined in Section 414(c) of the Code) with the Company or any
Subsidiary.

 

  (e) “Approved Early Retirement” shall mean, with respect to an Executive,
severance from employment with the Company and all Affiliates for reasons other
than death prior to Normal Retirement that the Administrative Committee or, upon
and after a Change in Control Event, the Administrator has determined pursuant
to this Plan is an Approved Early Retirement. If so provided in an Executive’s
Plan Agreement or in an employment agreement relating to his service with
Company or any Affiliate, the Executive may be granted the right to an Approved
Early Retirement at or after a specified date or event, in which case the
Executive shall be considered entitled to retire on an Approved Early Retirement
without any approval of the Administrative Committee or Administrator and thus
vested in his Retirement Benefit provided he actually severs from employment
with the Company for reasons other than death prior to Normal Retirement.

 

  (f) “Beneficiary” shall mean the person or persons designated as such in
accordance with Section 7.

 

  (g) “Beneficiary Designation Form” shall mean the form established from time
to time by the Administrative Committee that an Executive completes, signs and
returns to the Administrative Committee to designate one or more Beneficiaries.

 

  (h) “Benefit” shall mean, with respect to an Executive, the Executive’s Death
Benefit, Retirement Benefit, Disability Benefit, Joint and Survivor Insurance
Coverage Benefit or Change in Control Benefit, as determined in accordance with
Section 6.

 

  (i) “Code” means the Internal Revenue Code of 1986, as amended, and, to the
extent not inconsistent therewith, regulations and other guidance issued
thereunder.

 

  (j) A “Change in Control Event” shall occur if:

 

  (i)

a third person, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, acquires



--------------------------------------------------------------------------------

 

(or has acquired during the twelve (12) month period ending on the date of the
most recent acquisition) shares of the Company having 30% or more of the total
number of votes that may be cast for the election of directors of the Company;
or

 

  (ii) as the result of any cash tender or exchange offer, merger or other
business combination or any combination of the foregoing transactions (a
“Transaction”), the persons who were directors of the Company before the
Transaction shall cease to constitute a majority of the Board of Directors of
the Company or any successor to the Company and be replaced by persons whose
appointment or election is not endorsed by the majority of directors before the
Transaction.

 

  (k) “Company” shall mean Massey Energy Company, a Delaware corporation, and
its Subsidiaries, if any, which are designated by the Administrative Committee
as participating in the Plan, including without limitation A. T. Massey Coal
Company, Inc. which is hereby so designated. Notwithstanding the foregoing, if
the context so requires, “Company” shall also mean the Trust. In determining
severance of employment for any purpose of the Plan and for Section 409A of the
Code, the Company and each Affiliate shall be treated as a single employer.

 

  (l) “Death Benefit” shall mean, with respect to an Executive, the Executive’s
Pre-Retirement Death Benefit or Post-Retirement Death Benefit, as the case may
be.

 

  (m) “Disability” or “Disabled” shall mean, with respect to an Executive, the
period of time during which the Executive qualifies for permanent disability
benefits under the Company’s or a Subsidiary’s long-term disability plan or, if
the Executive does not participate in such a plan, a period of disability during
which the Executive would have qualified for permanent disability benefits under
such a plan had the Executive been a participant, as determined by the
Administrative Committee. If the Company or a Subsidiary does not sponsor such a
plan, or discontinues to sponsor such a plan, Disability shall be determined by
the Administrative Committee based on the 409A Disability definition.

 

  (n) “Employment” shall mean full-time or substantially full-time employment by
the Company or any Subsidiary, including any approved leave of absence
consistent with the requirements of Section 409A of the Code.

 

  (o) “Endorsement” shall mean, with respect to an Executive, the endorsement,
in favor of the Executive and contained in the Policy, in the amounts set forth
in Schedule(s) A of Section 2 of the Executive’s Plan Agreement, and in a form
acceptable to the Insurer, entitling the Executive to designate a Beneficiary to
receive the Executive’s Pre-Retirement Death Benefit, if any, from the Policy.
Notwithstanding any other provision of this Plan that may be construed to the
contrary, the Endorsement shall be null and void and of no further effect upon
and after the Endorsement Termination Date.



--------------------------------------------------------------------------------

  (p) “Endorsement Termination Date” shall mean, unless otherwise provided in
the Executive’s Plan Agreement, the date on which occurs the first of the
following events:

 

  (i) The Executive Retires.

 

  (ii) The Executive experiences a Termination of Employment.

 

  (iii) The second anniversary of the date the Executive experiences a
Disability;

 

  (iv) The Executive experiences an Adverse Change in Employment Condition upon
or after a Change in Control Event.

 

  (v) The Plan is terminated by the Executive or the Company in accordance with
Section 14.

 

  (vi) The Executive elects to receive the Joint and Survivor Insurance Coverage
Benefit in accordance with Section 6(d).

 

  (q) “Executive” shall mean an employee of the Company, or any Subsidiary of
the Company, who is selected by the Administrative Committee to participate in
this Plan, and who enters into a Plan Agreement and completes a Beneficiary
Designation Form accepted by the Administrative Committee.

 

  (r) “Massey Joint and Survivor Split Dollar Insurance Plan” shall mean that
certain A. T. Massey Coal Company, Inc. Joint and Survivor Split Dollar Life
Insurance Plan.

 

  (s) “Form of Retirement Benefit” shall mean, with respect to an Executive, the
Post-Retirement Death Benefit, the Lump Sum Benefit or the Salary Continuation
Benefit as set forth in Section 6(c).

 

  (t) “409A Disability” or “409A Disabled” shall mean, with respect to an
Executive, the period of time during which the Executive either (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.

 

  (u) “Insurer” shall mean, as to each Executive, the insurer(s) specified in
his or her Plan Agreement.

 

  (v) “Lump Sum Benefit”, with respect to an Executive at a particular age,
shall have the following meanings unless otherwise provided in an Executive’s
Plan Agreement:

 

  (i) For (a) a Normal Retirement, or (b) an Approved Early Retirement or Change
in Control Benefit at age fifty-five (55) or older, the Executive’s Lump Sum
Benefit shall be the amount set forth as such in Schedule B of Section 2 of the
Executive’s Plan Agreement.



--------------------------------------------------------------------------------

  (ii) For an Approved Early Retirement or Change in Control Benefit at age
fifty-four (54) or younger, the Executive’s Lump Sum Benefit shall be equal to
the Lump Sum Benefit set forth as such in Schedule B of Section 2 of the
Executive’s Plan Agreement for an Approved Early Retirement at age fifty-five
(55), discounted at a rate equal to 7.5% per annum, compounded, for each year
that the Executive is younger than age fifty-five (55), including any partial
year.

 

  (w) “Normal Retirement” shall mean, with respect to an Executive, severance
from employment with the Company and all Affiliates on or after the date upon
which he or she attains age sixty-five (65) for any reason, other than leave of
absence, death or Disability.

 

  (x) “Plan” shall mean the Massey Executives’ Supplemental Benefit Plan (as
amended and restated effective January 1, 2005), which shall be evidenced by
this instrument and by each Plan Agreement, as they may be amended from time to
time. The Plan is a continuation of the Fluor Corporation Amended and Restated
Executive’s Supplemental Benefit Plan maintained by the Company when named Fluor
Corporation and subsequently the Amended and Restated Massey Executives’
Supplemental Benefit Plan previously maintained by the Company’s subsidiary A.
T. Massey Coal Company, Inc.

 

  (y) “Plan Agreement” shall mean, with respect to an Executive, a written
agreement, as may be amended from time to time, which is entered into by and
between the Company and an Executive. Each Plan Agreement shall provide for the
entire benefit to which such Executive is entitled under the Plan; should there
be more than one Plan Agreement, the Plan Agreement bearing the latest date of
execution by the Company shall supersede all previous Plan Agreements in their
entirety and shall govern such entitlement unless otherwise provided in an
Executive’s Plan Agreement. The terms of any Plan Agreement may be different for
any Executive, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Company and the Executive, which agreement shall be
evidenced by their execution of the Plan Agreement. Notwithstanding any of the
provisions of this Plan, Executive shall not have any legally binding right to
any benefit under the Plan unless and until the time the Executive and the
Company enter into a Plan Agreement with respect to such Benefit.

 

  (z) “Policy” shall mean that policy or policies of life insurance as described
in Section 2 below.



--------------------------------------------------------------------------------

  (aa) “Post-Retirement Death Benefit” shall mean, with respect to an Executive,
the death proceeds payable by the Company (rather than under the Policy by the
Insurer) to the Executive’s Beneficiary, in the amounts set forth in Schedule B
of Section 2 of the Executive’s Plan Agreement. Neither the Company nor the
Executive shall be responsible in any way for the tax status of the
Post-Retirement Death Benefit.

 

  (bb) “Premium” shall mean, as to any particular time, the premium as
determined under the terms of the Policy.

 

  (cc) “Pre-Retirement Death Benefit” shall mean, with respect to an Executive,
the death proceeds payable under the Policy by the Insurer to the Executive’s
Beneficiary, in the amounts set forth in the Endorsement unless otherwise
provided in an Executive’s Plan Agreement. Neither the Company nor the Executive
shall be responsible in any way for the tax status of the Pre-Retirement Death
Benefit.

 

  (dd) “Retirement”, “Retires”, or “Retired” shall mean, with respect to an
Executive, severance from employment with the Company and all Affiliates on
account of his or her Normal Retirement or Approved Early Retirement, as the
case may be.

 

  (ee) “Salary Continuation Benefit”, with respect to an Executive at a
particular age, shall have the following meanings unless otherwise provided in
an Executive’s Plan Agreement:

 

  (i) For (a) a Normal Retirement or (b) an actual Approved Early Retirement at
age fifty-five (55) or older, the Executive’s Salary Continuation Benefit shall
be the amount set forth as such in Schedule B of Section 2 of such Executive’s
Plan Agreement.

 

  (ii) For an actual Approved Early Retirement at age fifty-four (54) or
younger, an Executive’s Salary Continuation shall be equal to the Salary
Continuation Benefit set forth as such in Schedule B of Section 2 of such
Executive’s Plan Agreement for an Approved Early Retirement at age fifty-five
(55), discounted at a rate equal to 7.5% per annum, compounded, for each year
that the Executive is younger than age fifty-five (55), including any partial
year.

 

  (ff) “Subsidiary” shall mean any corporation, partnership, limited liability
company, venture or other entity in which the Company has at least a 50% equity
ownership interest.

 

  (gg)

“Termination of Employment” shall mean, with respect to an Executive, the
severing of employment with the Company



--------------------------------------------------------------------------------

 

and all Affiliates, voluntarily or involuntarily, for any reason other than
Retirement, Disability, death or an authorized leave of absence consistent with
the requirements of Section 409A of the Code.

 

  (hh) “Trust” shall mean the trust, if any, between the Company and the trustee
named in the applicable trust agreement, as amended from time to time, which by
its terms is established or maintained in connection with the Plan.

 

  (ii) “Year” shall mean a period of twelve (12) consecutive calendar months.

 

2. Acquisition of Policy; Ownership of Insurance; Enrollment Requirements.

 

  (a) Acquisition of Policy; Ownership of Insurance. The parties to this Plan
shall cooperate in applying for and obtaining the Policy. The Policy shall be
issued to the Company or Subsidiary named as its sole and exclusive owner,
subject to the Endorsement in favor of the Executive.

 

  (b) Enrollment Requirements. As a condition of participation, each selected
Executive must complete, execute and return a Plan Agreement and a Beneficiary
Designation Form to the Administrator. In addition, the Administrative Committee
shall establish from time to time such other enrollment requirements as it
determines, in its sole discretion, are necessary.

 

  (c) Executive’s and Beneficiary’s Tax Liability. The Executive acknowledges
that, prior to the Endorsement Termination Date, under current law, he or she
shall have taxable income equal to the value of the “economic benefit” derived
by the Executive from the Policy’s insurance protection, as determined for
Federal income tax purposes. The Executive further acknowledges that, when
required under applicable law, he or she and/or his or her Beneficiary shall
have taxable income equal to the economic value of any Benefits to which he or
she or his or her Beneficiary become entitled to receive under the Plan after
the Endorsement Termination Date.

 

3. Premium Payments. Prior to the Endorsement Termination Date, the Company or a
Subsidiary named as the owner shall pay to the Insurer each Premium on or before
the date that it is due. In the event that the Company or the Subsidiary, as
applicable, fails to pay a Premium, or a portion thereof, the Executive may pay,
but is not required to pay, such Premium or portion thereof, and the Company or
the Subsidiary, as applicable, shall immediately reimburse the Executive for any
amount so paid. Upon and after the Endorsement Termination Date, the Company or
the Subsidiary, as applicable, shall be entitled to exercise all of the rights
of the owner under the Policy, including the right in its sole and absolute
discretion to pay or not to pay additional Premiums when due in order to keep
the Policy in force for the sole benefit of the Company or the Subsidiary.
Therefore, upon and after the Endorsement Termination Date, the Executive shall
have no right to be reimbursed by the Company or the Subsidiary, as applicable,
for any subsequent payment of Premiums by the Executive to the Insurer.



--------------------------------------------------------------------------------

4. Rights and Interests in the Policy.

 

  (a) Rights of Company. Except for those rights granted to the Executive in the
Endorsement pursuant to Section 4(b) below, the Company or a Subsidiary named as
the owner shall have all of the rights of the owner under the Policy and shall
be entitled to exercise all of such rights, options and privileges without the
consent of the Executive; provided, however, the Company or Subsidiary named as
the owner agrees not to exercise any right to surrender the Policy before the
Endorsement Termination Date.

 

  (b) Endorsement and Endorsement Termination Date. The Endorsement to the
Policy, as specified in Schedule(s) A of Section 2 of the Plan Agreement, shall
be in full force and effect prior to the Endorsement Termination Date. The
Endorsement while in effect shall grant to the Executive the right to designate
a Beneficiary under the Policy to receive the Executive’s Pre-Retirement Death
Benefit, and to change such designation at any time. Upon and after the
Endorsement Termination Date: the Endorsement shall be immediately null, void
and of no further effect; the interest of the Executive in the Policy shall
irrevocably terminate; no further benefits shall be due the Executive or his or
her Beneficiary under the Policy; and the Executive shall have no further right
to designate a Beneficiary under the Policy.

 

  (c) Conflict. As between the parties hereto, in the event of conflict between
the terms of the Endorsement and this Plan, the terms of this Plan shall
prevail. The Insurer shall be bound, however, only by the terms of the Policy
and any Endorsement thereto, and shall not be required to pay any amounts to any
person in excess of its obligations under the terms of the Policy and any
endorsement thereto.

 

  (d) Collection of Policy Proceeds and Source of Payment of Death Benefit.

 

  (i) If the Executive dies while employed by the Company or a Subsidiary, and a
Pre-Retirement Death Benefit is due under Section 6(f), the following steps
shall occur promptly following the Executive’s death: (A) the Company or
Subsidiary, as applicable, and the Executive’s Beneficiary shall take all steps
necessary to collect the gross proceeds under the Policy; (B) the Insurer shall
pay the Executive’s Pre-Retirement Death Benefit to his or her Beneficiary as
specified in Schedule C of the Plan Agreement; and (C) the Insurer shall pay to
the Company or Subsidiary, as applicable, the amount, if any, by which the gross
proceeds under the Policy exceed the Pre-Retirement Death Benefit.

 

  (ii)

If the Executive dies after Retirement, and a Post-Retirement Death Benefit is
due under Section 6(c)(i), the



--------------------------------------------------------------------------------

 

following steps shall occur promptly following the Executive’s death unless
otherwise provided in the Executive’s Plan Agreement: (A) the Company or
Subsidiary, as applicable, and the Executive’s Beneficiary shall take all steps
necessary to collect the gross proceeds, if any, under the Policy; (B) the
Insurer shall pay the gross proceeds, if any, under the Policy to the Company or
Subsidiary, as applicable,; and (C) the Company or Subsidiary, as applicable,
shall pay the Executive’s Post-Retirement Death Benefit to the Executive’s
Beneficiary as provided in Section 6(c)(i).

 

  (iii) If the Executive dies, and no Death Benefit is due under Section 6(f) or
Section 6(c)(i), the following steps shall occur promptly following the
Executive’s death: (A) the Company or Subsidiary, as applicable, and the
Executive’s Beneficiary shall take all steps necessary to collect the gross
proceeds, if any, under the Policy; (B) the Insurer shall pay the gross
proceeds, if any, under the Policy to the Company; and (C) neither the Insurer
or the Company shall pay any death benefit to the Executive’s Beneficiary.

 

5. Insurer. The Insurer is not a party to this Plan, shall in no way be bound by
or charged with notice of its terms, and is expressly authorized to act only in
accordance with the terms of the Policy. The Insurer shall be fully discharged
from any and all liability under the Policy upon payment or other performance of
its obligations in accordance with the terms of the Policy.

 

6. Benefits.

 

  (a) One Benefit. Notwithstanding any other provision of this Plan that may be
construed to the contrary, in no event shall an Executive or his or her
Beneficiary or both receive more than one Benefit under this Plan.

 

  (b) Retirement Benefit Elections. Subject to the Executive’s continuous
employment from the effective date of his or her Plan Agreement until his or her
Retirement, the Executive shall have the right to elect one Form of Retirement
Benefit set forth in Section 6(c) below. The Executive’s elections shall be
governed by the provisions set forth in this Section 6(b).

 

  (i) Elections In General; Default Election. An Executive, in connection with
his or her commencement of participation in the Plan, shall elect on his or her
Plan Agreement to receive one (1) Form of Retirement Benefit set forth in
Section 6(c) in the event of his or her Retirement at the time the Executive
first enters into the applicable Plan Agreement. A Form of Retirement Benefit
selected in the event of Normal Retirement may be the same as or different than
the Form of Retirement Benefit selected in the event of an Approved Early
Retirement. If an Executive does not make any election with respect to the Form
of Retirement Benefit, then the Executive shall be deemed to have elected the
Post-Retirement Death Benefit as his or her Form of Retirement Benefit.



--------------------------------------------------------------------------------

  (ii) Changing Elections. With the approval of the Administrative Committee, an
Executive may change his or her Form of Retirement Benefit to an allowable
alternative Form of Retirement Benefit by submitting a new Plan Agreement to the
Administrator as follows:

 

  (A) Except as provided below, any such new Plan Agreement is submitted at
least one (1) Year prior to the date of the Executive’s Retirement and such new
Plan Agreement may not take effect until at least one (1) Year after the date on
which the new Plan Agreement is submitted and, if related to a payment at a
specified time or pursuant to a fixed schedule, may not be made less than one
(1) Year prior to the date the payment is scheduled to be paid (or in the case
of a series of installment payments, which shall be treated as a single payment,
one (1) Year prior to the date the first amount was scheduled to be paid). Any
such Plan Agreement submitted less than one (1) Year prior to the date of the
Executive’s Retirement shall be null and void. In the event an Executive changes
his or her Form of Retirement Benefit pursuant to this clause (A), commencement
of payment thereof shall be automatically deferred for five (5) Years from the
date payment would otherwise have been made, provided however, that an election
of the Post-Retirement Death Benefit as the Form of Retirement Benefit shall not
require a delay in payment if not required by Section 409A(a)(4) of the Code.
Notwithstanding anything to the contrary in the foregoing, no new Plan Agreement
shall permit an acceleration of the time or schedule of any payment under the
Plan in violation of Section 409A(a)(3) of the Code (including, if applicable, a
change from a Post-Retirement Death Benefit to a Lump Sum Benefit or a Salary
Continuation Benefit).

 

  (B) Pursuant to transition rules under Section 409A of the Code, the Executive
may change his or her Form of Retirement Benefit by submitting a new Plan
Agreement on or before December 31, 2008.

 

  (C) Pursuant to transition rules under Section 409A of the Code, the Executive
may change his or her Form of Retirement Benefit by submitting a new Plan
Agreement on or before December 31, 2008, provided that the Executive cannot in
2008 change his or her Form of Retirement Benefit with respect to payments that
the Executive would otherwise receive in 2008 or to cause payments to be made in
2008 that Executive would otherwise receive after 2008.

Subject to the rule of clause (A) above that a new Plan Agreement be submitted
at least one (1) Year prior to the date of the Executive’s Retirement in order
to become effective, the Plan Agreement most recently accepted by the
Administrator shall determine which Form of Retirement Benefit under
Section 6(c) shall be received by the Executive.



--------------------------------------------------------------------------------

  (c) Form of Retirement Benefit. The Form of Retirement Benefit and its payment
shall be as follows:

 

  (i) Post-Retirement Death Benefit. If the Executive elects to receive the
Post-Retirement Death Benefit as the Form of Retirement Benefit, the Executive
shall receive continued coverage under the Plan (but not the Policy) after his
or her Retirement. The Executive’s Post-Retirement Death Benefit shall be paid
to his or her Beneficiary upon the Executive’s death in a lump sum in accordance
with Section 4(d). The lump sum payment shall be made as soon as
administratively practicable after the date of the Executive’s death. The
Administrator must be provided with proof that is satisfactory to the
Administrative Committee of the Executive’s death. The Executive acknowledges
that his or her Beneficiary will be considered to have taxable compensation
income that is equal in amount to the Death Benefit where the Endorsement
Termination Date has occurred prior to the Executive’s death. The Executive’s
Plan Agreement shall terminate when the Post-Retirement Death Benefit is paid to
the Executive’s Beneficiary.

 

  (ii) Lump Sum Benefit. If the Executive elects to receive the Lump Sum Benefit
as the Form of Retirement Benefit, the Executive’s Lump Sum Benefit shall be
paid to the Executive six (6) months after the date of the Executive’s
Retirement. The Executive acknowledges that, under current tax law, he or she
will be considered to have taxable compensation income on such payment date in
an amount equal to the Lump Sum Benefit. The Executive’s Plan Agreement shall
terminate when the Lump Sum Benefit is paid to the Executive.

 

  (iii)

Salary Continuation Benefit. If the Executive elects to receive the Salary
Continuation Benefit as the Form of Retirement Benefit, the Executive shall be
paid his or her Salary Continuation Benefit in 120 equal payments with an amount
comprising six (6) of such payments being made six (6) months after the date of
the Executive’s Retirement and the remaining 114 payments over a period of 114
months, which payments shall commence seven (7) months after the date of the
Executive’s Retirement. Notwithstanding any provision of this Plan that may be
construed to the contrary, if an Executive who elects the Salary Continuation
Benefit provided for by this Section 6(c)(iii) dies after his or her Retirement
but before his or her Salary Continuation Benefit is paid in full, the
Executive’s unpaid Salary Continuation Benefit payments shall continue and shall
be paid to the Executive’s Beneficiary over the remaining number of months and
in the same amounts as the Salary Continuation Benefit payments would have been
paid to the Executive had the Executive survived. The Executive acknowledges
that he



--------------------------------------------------------------------------------

 

or she and/or his or her Beneficiary will be considered to have taxable
compensation income attributable to the Salary Continuation Benefit payments
under this Section 6(c)(iii). The Executive’s Plan Agreement shall terminate
when the final Salary Continuation Benefit payment is made to the Executive or
the Executive’s Beneficiary.

 

  (d) Joint and Survivor Insurance Coverage Benefit. Subject to Section 6(a)
above, if authorized by the Administrative Committee, the Executive may at any
time at which an initial election of a Retirement Benefit may be made under
Section 6(b)(i) or at which a Retirement Benefit may be changed under
Section 6(b)(ii)(B) or (C), but in no event at or after the earlier of
(i) June 30, 2007 or (ii) the Endorsement Termination Date, in a form and manner
acceptable to the Administrative Committee, elect to receive the Joint and
Survivor Insurance Coverage Benefit in lieu of any other Benefit under this
Plan. If the Executive elects to receive the Benefit in the form of the Joint
and Survivor Insurance Coverage Benefit, the Executive shall receive joint and
survivor insurance coverage under the Massey Joint and Survivor Split Dollar
Insurance Plan in lieu of any other Benefit under this Plan, in which event the
Endorsement Termination Date shall occur and the Executive’s Plan Agreement
shall immediately terminate. This election is no longer available under the
Plan.

 

  (e) Disability Benefit. In the event that the Administrative Committee
determines that the Executive has experienced a Disability, then, regardless of
any election by the Executive to the contrary and except as otherwise provided
in this Section 6(e), the only Benefit payable with respect to such Executive
shall the Pre-Retirement Death Benefit; provided, however, that such Benefit
shall be payable as a Disability Benefit pursuant to this Section 6(e) only if
the Executive dies on or before the second anniversary of the date he or she
becomes Disabled (the “Second Anniversary Date”). After the Second Anniversary
Date, the obligation of the Company to provide any Benefit whatsoever with
regard to such Executive under this Plan shall terminate. Notwithstanding the
foregoing, if the Administrative Committee so determines and sets forth in the
Plan Agreement, the Executive shall be deemed to have experienced an Approved
Early Retirement when Executive severs from employment on account of a
Disability. If applicable, the Executive then shall be deemed for purposes of
the calculation of the Lump Sum Benefit or Salary Continuation Benefit to be
Retiring on the date he severs from employment on account of a Disability.
Notwithstanding anything to the contrary in the foregoing, no new Plan Agreement
shall permit an acceleration of the time or schedule of any payment under the
Plan in violation of Section 409A(a)(3) of the Code.

 

  (f)

Pre-Retirement Death Benefit. If the Executive dies prior to the Endorsement
Termination Date and prior to experiencing a Termination of Employment, then his
or her Pre-Retirement Death Benefit shall be paid pursuant to Section 4(d). The



--------------------------------------------------------------------------------

 

Pre-Retirement Death Benefit shall be paid to his or her Beneficiary as soon as
administratively practicable after the Executive’s death. The Administrator must
be provided with proof, that is satisfactory to the Insurer and the
Administrative Committee, of the Executive’s death.

 

  (g) Change in Control Benefit. If the Executive experiences an Adverse Change
of Employment Condition within twenty-four (24) months following a Change in
Control Event, the Executive shall be deemed to have experienced an Approved
Early Retirement as of the date of such Adverse Change of Employment Condition
and payment thereof shall be made six (6) months after the occurrence of such
Adverse Change of Employment Condition; provided, however, that, notwithstanding
the Executive’s election, the Form of Retirement Benefit for purposes of this
Section 6(g) shall be the Lump Sum Benefit.

 

7. Beneficiary Designation.

 

  (a) Beneficiary. Each Executive shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of
an Executive. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of the Company
in which the Executive participates.

 

  (b) Beneficiary Designation; Change; Spousal Consent. An Executive shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Administrator or its designated agent.
An Executive shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Administrator’s rules and procedures, as in effect from time to time. Unless
an Executive’s Plan Agreement does not require spousal consent in connection
with naming or changing a designated Beneficiary, if the Executive names someone
other than his or her spouse as a Beneficiary, a spousal consent, in the form
designated or approved by the Administrator, must be signed by that Executive’s
spouse and returned to the Administrator. Upon the acceptance by the
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be canceled. The Administrator shall be
entitled to rely on the last Beneficiary Designation Form filed by the Executive
and accepted by the Administrator prior to his or her death.

 

  (c) Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the
Administrator or its designated agent.

 

  (d)

No Beneficiary Designation. If an Executive fails to designate a Beneficiary as
provided in Sections 7(a), 7(b) and 7(c) above, or if all designated
Beneficiaries predecease the Executive or die prior to complete distribution of
the Executive’s



--------------------------------------------------------------------------------

 

benefits, then the Executive’s designated Beneficiary shall be deemed to be his
or her surviving spouse. If the Executive has no surviving spouse, the benefits
remaining under the Plan to be paid to a Beneficiary shall be payable to the
executor or personal representative of the Executive’s estate.

 

  (e) Doubt as to Beneficiary. If the Administrative Committee has any doubt as
to the proper Beneficiary to receive payments pursuant to this Plan, the
Administrative Committee shall have the right, exercisable in its discretion, to
withhold such payments until this matter is resolved to the Administrative
Committee’s satisfaction.

 

  (f) Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Company from all further
obligations under this Plan with respect to the Executive, and that Executive’s
Plan Agreement shall terminate upon such full payment of benefits.

 

8. Administration of Plan.

 

  (a) Prior to a Change in Control Event. Prior to a Change in Control Event,
this Plan shall be administered by an Administrative Committee comprised of the
members of the Compensation Committee of the board of directors of the Company,
unless such Compensation Committee appoints another group to serve as the
Administrative Committee. Any such other group shall consist three (3) or more
persons. Members of the Administrative Committee may be Executives under this
Plan. The Administrative Committee shall also have the discretion and authority
to (i) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of this Plan and (ii) decide or resolve any and all
questions including interpretations of this Plan, as may arise in connection
with the Plan. Any individual serving on the Administrative Committee who is an
Executive shall not vote or act on any matter relating solely to himself or
herself.

 

  (b)

Upon and After a Change in Control Event. For purposes of this Plan, the Company
shall be the “Administrator” at all times prior to the occurrence of a Change in
Control Event. Upon and after the occurrence of a Change in Control Event, the
“Administrator” shall be an independent third party selected by the individual
who, immediately prior to such event, was the Company’s Chief Executive Officer
or, if not so identified, the Company’s highest ranking officer (the “Ex-CEO”).
The Administrator shall have the discretionary power to determine all questions
arising in connection with the administration of the Plan and the interpretation
of the Plan including, but not limited to benefit entitlement determinations.
When making a determination or calculation, the Administrator shall be entitled
to rely on information furnished by an Executive or the Company. Upon and after
the occurrence of a Change in Control Event the Company must: (i) pay all
reasonable administrative expenses and fees of the Administrator; (ii) indemnify
the Administrator against any costs,



--------------------------------------------------------------------------------

 

expenses and liabilities including, without limitation, attorney’s fees and
expenses arising in connection with the performance of the Administrator
hereunder, except with respect to matters resulting from the gross negligence or
willful misconduct of the Administrator or its employees or agents; and
(iii) supply full and timely information to the Administrator or all matters
relating to the Plan, the Executives and their Beneficiaries, the date of
circumstances of the Normal Retirement, Approved Early Retirement, Disability,
death or Termination of Employment of the Executives, and such other pertinent
information as the Administrator may reasonably require. Upon and after a Change
in Control Event, the Administrator may be terminated (and a replacement
appointed) only by the approval of the Ex-CEO. Upon and after a Change in
Control Event, the Administrator may not be terminated by the Company.

 

  (c) Binding Effect of Decisions. The decision or action of the Administrative
Committee, and if not contrary to the Administrative Committee’s determination,
the Administrator with respect to any question arising out of or in connection
with the administration, interpretation and application of the Plan and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan.

 

  (d) Indemnity of Administrative Committee and Administrator. The Company shall
indemnify and hold harmless the members of the Administrative Committee and the
Administrator, and any person to whom duties of the Administrative Committee or
Administrator may be delegated, against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Administrative
Committee, the Administrator, any of its members, or any such person.

 

  (e) Information. To enable the Administrative Committee and the Administrator
to perform their functions, the Company shall supply full and timely information
to the Administrative Committee and the Administrator on all matters relating to
the compensation of its Executives, the date and circumstances of the Normal
Retirement, Approved Early Retirement, Disability, death or Termination of
Employment of its Executives, and such other pertinent information as the
Administrative Committee or the Administrator may reasonably require.

 

9. Plan; Named Fiduciary.

 

  (a) Plan. This Plan is part of the Massey Executives’ Supplemental Benefit
Plan, and is comprised of the Plan described in this instrument plus all Plan
Agreements that so reference their association with the Plan.

 

  (b) Fiduciary. The Company is the named fiduciary of the Plan for purposes of
this Plan.



--------------------------------------------------------------------------------

10. Claims Procedure.

 

  (a) The Executive, or his or her Beneficiary, if he or she is dead (the
“claimant”) shall have the right to request any benefit under the Plan by filing
a written claim for any such benefit with the Administrator on a form provided
or approved by the Administrator for such purpose. The Administrator (or a
claims fiduciary appointed by the Administrator) shall give such claim due
consideration and shall either approve or deny it in whole or in part. The
following procedure shall apply:

 

  (i) The Administrator (or a claims fiduciary appointed by the Administrator)
may schedule and hold a hearing.

 

  (ii) If the claim is not a Disability Benefit Claim, within ninety (90) days
following receipt of such claim by the Administrator, notice of any approval or
denial thereof, in whole or in part, shall be delivered to the claimant or his
duly authorized representative or such notice of denial shall be sent by mail
(postage prepaid) to the claimant or his duly authorized representative at the
address shown on the claim form or such individual’s last known address. The
aforesaid ninety (90) day response period may be extended to one hundred eighty
(180) days after receipt of the claimant’s claim if special circumstances exist
and if written notice of the extension to one hundred eighty (180) days
indicating the special circumstances involved and the date by which a decision
is expected to be made is furnished to the claimant or his duly authorized
representative within ninety (90) days after receipt of the claimant’s claim.

 

  (iii)

If the claim is a Disability Benefit Claim, within forty-five (45) days
following receipt of such claim by the Administrator, notice of any approval or
denial thereof, in whole or in part, shall be delivered to the claimant or his
duly authorized representative or such notice of denial shall be sent by mail to
the claimant or his duly authorized representative at the address shown on the
claim form or such individual’s last known address. The aforesaid forty-five
(45) day response period may be extended to seventy-five (75) days after receipt
of the claimant’s claim if it is determined that such an extension is necessary
due to matters beyond the control of the Plan and if written notice of the
extension to seventy-five (75) days indicating the circumstances involved and
the date by which a decision is expected to be made is furnished to the claimant
or his duly authorized representative within forty-five (45) days after receipt
of the claimant’s claim. Thereafter, the aforesaid seventy-five (75) day
response period may be extended to one hundred five (105) days after receipt of
the claimant’s claim if it is determined that such an extension is necessary due
to matters beyond the control of the Plan and if written notice of the extension
to one hundred five (105) days indicating the circumstances involved and the
date by which a decision is expected to be



--------------------------------------------------------------------------------

 

made is furnished to the claimant or his duly authorized representative within
seventy-five (75) days after receipt of the claimant’s claim. In the event of
any such extension, the notice of extension shall specifically explain, to the
extent applicable, the standards on which entitlement to a benefit is based, the
unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues, and the claimant shall be afforded
at least forty-five (45) days within which to provide any specified information
which is to be provided by the claimant.

 

  (iv) Any notice of denial shall be written in a manner calculated to be
understood by the claimant and shall:

 

  (A) set forth a specific reason or reasons for the denial,

 

  (B) make reference to the specific provisions of the Plan document or other
relevant documents, records or information on which the denial is based,

 

  (C) describe any additional material or information necessary for the claimant
to perfect the claim and explain why such material or information is necessary,

 

  (D) explain the Plan’s claim review procedures, including the time limits
applicable to such procedures (which are generally contained in Section 22(b)),
and provide a statement of the claimant’s right to bring a civil action in state
or federal court under Section 502(a) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) following an adverse determination on review
of the claim denial,

 

  (E) in the case of a Disability Benefit Claim, if an internal rule, guideline,
protocol, or other similar criterion was relied upon in making the adverse
determination, either provide the specific rule, guideline, protocol or other
similar criterion, or provide a statement that such a rule, guideline, protocol
or other similar criterion was relied upon in making the adverse determination
and that a copy of such rule, guideline, protocol or other criterion will be
provided free of charge to the claimant or his duly authorized representative
upon request in writing, and

 

  (F) In the case of a Disability Benefit Claim, if the adverse benefit
determination is based on a medical necessity or experimental treatment or
similar exclusion or limit, either provide an explanation of the scientific or
clinical judgment for the determination, applying the terms of the Plan to the
claimant’s medical circumstances, or provide a statement that such explanation
will be provided free of charge upon request in writing.



--------------------------------------------------------------------------------

  (b) An Executive or Beneficiary whose claim filed pursuant to Section 22(a)
has been denied, in whole or in part, may, within sixty (60) days (or one
hundred eighty (180) days in the case of a Disability Benefit Claim) following
receipt of notice of such denial, make written application to the Administrator
for a review of such claim, which application shall be filed with the
Administrator. For purposes of such review, the following procedure shall apply:

 

  (i) The Administrator (or a claims fiduciary appointed by the Administrator)
may schedule and hold a hearing.

 

  (ii) The claimant or his duly authorized representative shall be provided the
opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits.

 

  (iii) The claimant or his duly authorized representative shall be provided,
upon request in writing and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to such claim and may
submit to the Administrator written comments, documents, records, and other
information relating to such claim.

 

  (iv) The Administrator (or a claims fiduciary appointed by the Administrator)
shall make a full and fair review of any denial of a claim for benefits, which
shall include:

 

  (A) taking into account all comments, documents, records, and other
information submitted by the claimant or his duly authorized representative
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination, and

 

  (B) in the case of a Disability Benefit Claim:

 

  (I) providing for a review that does not afford deference to the initial claim
denial and that is conducted by an appropriate named fiduciary of the Plan who
is neither the individual who made the claim denial that is the subject of the
review, nor the subordinate of such individual,

 

  (II) in making its decision on a review of any claim denial that is based in
whole or in part on a medical judgment, including determinations with regard to
whether a particular treatment, drug, or other item is experimental,
investigational, or not medically necessary or appropriate, consulting with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment,



--------------------------------------------------------------------------------

  (III) providing to the claimant or his authorized representative, either upon
request in writing and free of charge or automatically, the identification of
medical or vocational experts whose advice was obtained on behalf of the Plan in
connection with the claim denial that is the subject of the review, without
regard to whether the advice was relied upon in making the benefit
determination, and

 

  (IV) ensuring that the health care professional engaged for purposes of a
consultation under clause (iv)(B)(II) of this Section 22(B) shall be an
individual who is neither an individual who was consulted in connection with the
claim denial that is the subject of the review, nor the subordinate of any such
individual.

 

  (v) If the claim is not a Disability Benefit Claim, the decision on review
shall be issued promptly, but no later than sixty (60) days after receipt by the
Administrator of the claimant’s request for review, or one hundred twenty
(120) days after such receipt if a hearing is to be held or if other special
circumstances exist and if written notice of the extension to one hundred twenty
(120) days indicating the special circumstances involved and the date by which a
decision is expected to be made on review is furnished to the claimant or his
duly authorized representative within sixty (60) days after the receipt of the
claimant’s request for a review.

 

  (vi) If the claim is a Disability Benefit Claim, the decision on review shall
be issued promptly, but no later than forty-five (45) days after receipt by the
Administrator of the claimant’s request for review, or ninety (90) days after
such receipt if a hearing is to be held or if other special circumstances exist
and if written notice of the extension to ninety (90) days indicating the
special circumstances involved and the date by which a decision is expected to
be made on review is furnished to the claimant or his duly authorized
representative within forty-five (45) days after the receipt of the claimant’s
request for a review.

 

  (vii) The decision on review shall be in writing, shall be delivered or mailed
by the Administrator to the claimant or his duly authorized representative in
the manner prescribed in Section 22(a) for notices of approval or denial of
claims, shall be written in a manner calculated to be understood by the claimant
and shall in the case of an adverse determination:

 

  (A) include the specific reason or reasons for the adverse determination,

 

  (B) make reference to the specific provisions of the Plan on which the adverse
determination is based,



--------------------------------------------------------------------------------

  (C) include a statement that the claimant is entitled to receive, upon request
in writing and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits,

 

  (D) include a statement of the claimant’s right to bring a civil action in
state or federal court under Section 502(a) of ERISA following the adverse
determination on review,

 

  (E) in the case of a Disability Benefit Claim, if an internal rule, guideline,
protocol, or other similar criterion was relied upon in making the adverse
determination, either provide the specific rule, guideline, protocol or other
similar criterion, or provide a statement that such a rule, guideline, protocol
or other similar criterion was relied upon in making the adverse determination
and that a copy of such rule, guideline, protocol or other criterion will be
provided free of charge to the claimant or his duly authorized representative
upon request in writing,

 

  (F) in the case of a Disability Benefit Claim, if the adverse benefit
determination is based on a medical necessity or experimental treatment or
similar exclusion or limit, either provide an explanation of the scientific or
clinical judgment for the determination, applying the terms of the Plan to the
claimant’s medical circumstances, or provide a statement that such explanation
will be provided free of charge upon request in writing, and

 

  (G) in the case of a Disability Benefit Claim, provide the following statement
(if applicable and appropriate): “You and your plan may have other voluntary
alternative dispute resolution options, such as mediation. One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your State insurance regulatory agency.”

The Administrator’s decision made in good faith shall be final.

 

  (c) The period of time within which a benefit determination initially or on
review is required to be made shall begin at the time the claim or request for
review is filed in accordance with the procedures of the Plan, without regard to
whether all the information necessary to make a benefit determination
accompanies the filing. In the event that a period of time is extended as
permitted pursuant to this Section 22 due to the failure of a claimant or his
duly authorized representative to submit information necessary to decide a claim
or review, the period for making the benefit determination shall be tolled from
the date on which the notification of the extension is sent to the claimant or
his duly authorized representative until the date on which the claimant or his
duly authorized representative responds to the request for additional
information.



--------------------------------------------------------------------------------

  (d) For purposes of the Plan’s claims procedure:

 

  (i) A “Disability Benefit Claim” is a claim for a Plan benefit whose
availability is conditioned on a determination of disability and where the
Plan’s claim’s adjudicator must make a determination of disability in order to
decide the claim. A claim is not a Disability Benefit Claim where the
determination of disability is made by a party (other than the Plan’s claim’s
adjudicator or other fiduciary) outside the Plan for purposes other than making
a benefit determination under the Plan (such as a determination of disability by
the Social Security Administration or under the Employer’s long term disability
plan).

 

  (ii) A document, record, or other information shall be considered “relevant”
to a claimant’s claim if such document, record, or other information (A) was
relied upon in making the benefit determination, (B) was submitted, considered,
or generated in the course of making the benefit determination, without regard
to whether such document, record, or other information was relied upon in making
the benefit determination, (C) demonstrates compliance with the administrative
processes and safeguards required in making the benefit determination, or (D) in
the case of a Disability Benefit Claim, constitutes a statement of policy or
guidance with respect to the Plan concerning the denied treatment option or
benefit for the claimant’s diagnosis, without regard to whether such advice or
statement was relied upon in making the benefit determination.

 

  (e) Notwithstanding anything to the contrary in the foregoing, the
Administrative Committee, at its own instigation, may assume the initial claims
or claims appeal decision making authority granted to the Administrator (or a
claims fiduciary appointed by the Administrator) in connection with any claim
made prior to a Change in Control Event.

 

11. Nonqualified Deferred Compensation Plan Omnibus Provisions.

 

  (a) Notwithstanding any other provision of this Plan or any Plan Agreement, it
is intended that any payment or benefit which is provided pursuant to or in
connection with this Plan or any Plan Agreement which is considered to be
nonqualified deferred compensation subject to Section 409A of the Code shall be
provided and paid in a manner, and at such time and in such form, as complies
with the applicable requirements of Section 409A of the Code to avoid the
unfavorable tax consequences provided therein for non-compliance.

 

  (b)

Notwithstanding any other provision of this Plan or any Plan Agreement, the
board of directors of the Company and the



--------------------------------------------------------------------------------

 

Administrative Committee are each authorized to amend this Plan or any Plan
Agreement, and the Administrative Committee shall require any election made by
the Executive under this Plan or any Plan Agreement to be voided and/or a delay
in the payment of any monies and/or provision of any benefits at its expense in
such manner as may be determined by the Administrative Committee to be necessary
or appropriate to comply, or to evidence or further evidence required
compliance, with Section 409A of the Code (including any transition or
grandfather rules thereunder). If the Executive’s separation from service occurs
and if the Executive is a key employee (as defined in Section 416(i) of the Code
without regard to paragraph (5) thereof) and the stock of the Company is
publicly traded on an established securities market as provided in
Section 409A(a)(2)(B)(i) of the Code, then payment of any amount or provision of
any benefit under this Plan or any Plan Agreement which is considered to be
nonqualified deferred compensation subject to Section 409A of the Code shall be
deferred until (6) six months after the Executive’s separation from service (the
“409A Deferral Period”). In the event such payments are otherwise due to be made
in installments or periodically during the 409A Deferral Period, the payments
which would otherwise have been made in the 409A Deferral Period shall be
accumulated and paid in a lump sum as soon as the 409A Deferral Period ends, and
the balance of the payments shall be made as otherwise scheduled. In the event,
benefits are required to be deferred, any such benefit may be provided during
the 409A Deferral Period at the Executive’s expense, with the Executive having a
right to reimbursement from the Company once the 409A Deferral Period ends, and
the balance of the benefits shall be provided as otherwise scheduled.

 

  (c) Notwithstanding the time or payment otherwise provided in the Plan or a
Plan Agreement:

 

  (i) Payment of any Benefit may be delayed for a reasonable period in the event
the payment is not administratively practical due to events beyond the
recipient’s control such as where there is a dispute as to amount due or the
proper recipient of such benefit payment, or additional time is needed to
calculate or determine the Benefit or where Section 409A otherwise allows.

 

  (ii) Payments shall be delayed in the following circumstances:

 

  (A) Where the Company reasonably anticipates that if the payment were made as
scheduled, the Company’s or the Subsidiary’s deduction with respect to such
payment would not be permitted due to the application of Section 162(m) of the
Code; or

 

  (B) Where the Company reasonably anticipates that the payment will violate
Federal securities laws or other applicable laws; or



--------------------------------------------------------------------------------

  (C) Upon such other events and conditions as Section 409A prescribes or as the
Commissioner may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin;

provided, that any payment delayed by operation of this clause (ii) will be made
at the earliest date at which the Company reasonably anticipates that the
payment will not be limited or cause the violations described above and all
payments that could be so delayed are also delayed to the extent required by
Section 409A of the Code.

 

  (iii) Payments may be accelerated upon such events and conditions as allowed
for acceleration under Section 409A of the Code.

 

12. Withholding; Income and Employment Taxes.

 

  (a) Prior to the Endorsement Termination Date, if the Executive has an
economic benefit under this Plan, the Company shall withhold from that
Executive’s cash compensation, or the Beneficiary’s payment, in a manner
determined by the Company, the Executive’s or Beneficiary’s share of all
federal, state and local income taxes, FICA and other employment taxes on such
economic benefit.

 

  (b) The Company, or the trustee of the Trust, shall withhold from any Benefit
payments made to an Executive or his or her Beneficiary under this Plan all
federal, state and local income taxes, FICA and other employment taxes required
to be withheld by the Company, or the trustee of the Trust, in connection with
such Benefit payments, in amounts and in a manner to be determined in the sole
discretion of the Company and the trustee of the Trust.

 

13. Protective Provisions. The Executive will cooperate with the Company by
furnishing any and all information requested by the Company in order to
facilitate the payments of benefits hereunder, taking such physical examinations
as the Company may deem necessary ad taking such other action as may be required
by the Company. If any Executive commits suicide during the two-year period
commencing upon the date of his or her Plan Agreement, or if an Executive makes
any material misstatements of information or nondisclosure of medical history,
then no benefits shall be payable hereunder, or, in the sole discretion of the
Administrative Committee, benefits may be payable in a reduced amount.

 

14.

Amendment of Plan; Termination. This Plan shall not be modified or amended
except by a writing signed by the Company and the Executive. Except as otherwise
provided in the next sentence and subject to the limitation on plan termination
under Section 409A of the Code, either party may terminate this Plan, and
Executive’s participation in the Plan, at any time, provided that the
obligations of the party terminating the Plan and the Plan with respect to the
Executive are performed in full under the Plan as of the time of the
termination. Notwithstanding the foregoing and any other provision of this Plan
that may be construed



--------------------------------------------------------------------------------

 

to the contrary, upon and after a Change in Control Event, neither this Plan,
nor the Executive’s participation in this Plan, may be terminated by the Company
without the express written consent of the Executive, which consent may be
unreasonably withheld. Termination of the Plan shall mean termination of active
participation by Executives, but shall not mean immediate payment of Benefits
unless the Company so directs and Section 409A of the Code permits such payment.
On termination of the Plan, the board of directors of the Company may provide
for the acceleration of payment of the vested Benefits on such basis as it may
direct, provided, however that any acceleration of payments shall be permitted
only in accordance with the conditions set forth in Section 409A of the Code.

 

15. Binding Plan. This Plan shall inure to the benefit of, be binding upon, and
be enforceable by the heirs, administrators, executors, successors and assigns
of each party to this Plan.

 

16. State Law. This Plan shall be subject to and be construed under the internal
laws of the State of Delaware, without regard to its conflicts of laws
principles.

 

17. Validity. In case any provision of this Plan shall be illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
of this Plan, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted in this Plan.

 

18. Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company and the
Executive. Such employment is hereby acknowledged to be an “at will” employment
relationship that can be terminated at any time for any reason, with or without
cause, unless expressly provided in a separate written employment Plan. Nothing
in this Plan shall be deemed to give the Executive the right to be retained in
the service of the Company or to interfere with the right of the Company to
discipline or discharge the Executive at any time.

 

19. Notice. Any notice or filing required or permitted to be given under this
Plan to the Company or to the Insurer (provided the Insurer is one of the
companies listed below) shall be sufficient if in writing and hand-delivered, or
sent by registered or certified mail, to the address below:

If to the Company:

Massey Energy Company

4 North Fourth Street

Richmond, VA 23210

Attn: Vice President, Human Resources



--------------------------------------------------------------------------------

If to the Insurer:

Security Life Insurance Company of Denver, Inc.

Security Life Center

1290 Broadway

Denver, Colorado 80203

Sun Life Assurance Company of Canada

Sun Life Executive Park, SC 2145

Wellesley Hills, MA 02181

 

20. Unsecured General Creditor. Executives and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company. For purposes of the payment of
benefits under this Plan, any and all of the Company’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Company. The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.

 

21. Discharge of Obligations. The full payment of Benefits due under the Plan to
an Executive or his or her Beneficiary shall fully and completely discharge the
Company from all further obligations under the Plan with respect to the
Executive and his or her Beneficiary, and the Executive’s Plan Agreement shall
terminate upon such full payment of Benefits.

 

22.

Legal Fees To Enforce Rights After Change in Control Event. The Company is aware
that upon the occurrence of a Change in Control Event, the board of directors of
the Company (which might then be composed of new members) or a shareholder of
the Company or of any successor corporation might then cause or attempt to cause
the Company or such successor to refuse to comply with its obligations under the
Plan and might cause or attempt to cause the Company to institute, or may
institute, litigation seeking to deny the Executive the benefits intended under
the Plan. In these circumstances, the purpose of the Plan could be frustrated.
Accordingly, if, following a Change in Control Event, it should appear to any
Executive or the Administrator that the Company or any successor corporation has
failed to comply with any of its obligations under the Plan or any agreement
thereunder or, if the Company or any other person takes any action to declare
the Plan void or unenforceable or institutes any litigation or other legal
action designed to deny, diminish or to recover from any Executive the benefits
intended to be provided, then the Company irrevocably authorizes such Executive
or the Administrator or both to retain counsel of his or her or their choice(s)
at the expense of the Company to represent such Executive or the Administrator
or both, as the case may be, in



--------------------------------------------------------------------------------

 

connection with the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, shareholder
or other person affiliated with the Company, or any successor thereto in any
jurisdiction. The Executive or the Administrator or both, as the case may be,
shall be entitled to receive advances from the Company on demand in the amount
of the attorney’s fees and expenses incurred in accordance with this Section 22.
Any advances or reimbursements to be paid in accordance with this Section 22
must be paid as soon as administratively practicable after the Executive incurs
the expense.

 

23. Entire Plan. This Plan constitutes the entire Plan between the parties
hereto with regard to the subject matter of this Plan and supersedes all
previous negotiations, plans and commitments in respect thereto. No oral
explanation or oral information by either of the parties to this Plan shall
alter the meaning or interpretation of this Plan. This Plan may not be amended
or modified except by a written instrument executed by the Company and the
Executive.

 

24. Effect of Amendment and Restatement. Notwithstanding the foregoing and any
other provision of this Plan that may be construed to the contrary, this
amendment and restatement may not change the timing and the form of any payment
to be paid any Executive with respect to any payments that the Executive would
otherwise receive in 2008 or cause payments to be made in 2008 that Executive
would otherwise receive after 2008. To the extent that prohibition would be
violated, the timing of payment and the form of the benefit shall be paid
consistent with the Plan and Plan Agreements in effect before this amendment and
restatement.

 

IN WITNESS WHEREOF, the Company has executed this Plan as of the date first
written above.

 

“Company”

Massey Energy Company, a Delaware corporation

By:  

/s/ John M. Poma

Its:  

Vice President - Human Resources